Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 1 of 16

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES SECURITIES AND

EXCHANGE COMMISSION
ANSWER WITH
Plaintiff AFFIRMATIVE I)EFENSES
v. Civil Action No.:

l:lS-cv-00954
GRENDA GROUP, LLC,
GREGORY l\/I. GRENDA and
WALTER F. GRENDA, JR., JURY TRIAL DEMANDED

Defendants.

 

Defendants, GRENDA GROUP, LLC and GREGORY M. GRENDA (hereinafter
collectively referred to as the “Ansvvering Defendant”, or individually as the "Grenda Group” and
“Gregory Grenda"), by and through their attorney, Joseph G. l\/lakovvsl<iq LLC (Joseph G.
l\/Iakowsl<i, Esq., of Counsel), as and for his Answer with At`firmative Det`enses to the Complaint
of the United States Securities and Exchange Commission (hereinai`ter referred to as the
“Commission" or as the "SEC”), responds to the allegations herein as t`ollows:

SUMMARY OF ALLEGATIONS

l. With respect to the allegations contained in paragraph "`"l of the Complaint, the
Ansvvering Det`endants admit that Walter Grenda has been barred from association with any
Commission-registered investment adviser since July 20l5 and deny the remaining of the
allegations contained in the paragraph

2. With respect to the allegations contained in paragraph "`2" of the Complaint, the
Answering Defendants admit Reliance Financial Advisors, LLC (hereinar`ter referred to as

“Relian¢e”) was a But`falo, New York-based investment advisory firm co-founded by Walter

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 2 of 16

Grenda and registered with the Commission in 2011 and that before 2011 and deny knowledge
and information sufficient to form a belief with respect to the truth of the remaining allegations
contained in the paragraph

3. With respect to the allegations contained in paragraph “3"' of the Complaint, the
Answering Defendants admit that Walter Grenda sold his Reliance assets to the Answering
Defendants in early 2014 and deny the remaining allegations contained in the paragraph

4. Deny knowledge and information sufficient to foriri a belief with respect to the truth
of the allegations contained in paragraph “4” of the Complaint with respect to when Walter Grenda
founded General Wealth, an estate planning and tax services firm. The Answering Defendants
further deny Generational Wealth shares Grenda Group’s office space and
adininistrative/secretarial support

5. With respect to the allegations contained in paragraph “5"‘ of the Cornplaint, the
Answering Defendants admit that in July 2015 the Conimission. pursuant to the terms of a Consent
Dec.ree without admission of liability (the .luly 2015 Order)` barred Walter Grenda and refer to the
_luly 2015 Order for the terms and provisions thereof

6. With respect to the allegations contained in paragraph “6"' of the Complaint, the
Answering Defendants admit that Walter Grenda maintained and used the same cell phone number
that he had before he was barred and deny the remaining allegations contained in the paragraph.

7. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph “7".

8. Deny the allegations contained in paragraph "‘"8 of the Complaint.

9. Deny Knowledge or information sufficient to form a belief with respect to the truth

of the allegations contained in paragraph “9”.

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 3 of 16

10. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph “] 0”.

l l. Deny the allegations contained in paragraph “l l’7 of the Cornplaint.

VIOLATIONS

12. With respect to the allegations contained in paragraph “12” of the Cornplaint, the
Answering Defendant deny the allegations as the pertain to them and deny knowledge or
information sufficient to form a belief as to the truth of the allegations as they pertain to the
remaining defendantl

13. Deny knowledge and information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph "`13” of the Complaint.

14. With respect to the allegations contained in paragraph “14” of the Complaint, the
Answering Defendants deny the allegations as the pertain to them and deny knowledge or
information sufficient to form a belief as to the truth of the allegations as they pertain to the
remaining defendant

15. Deny the allegations contained in paragraph "15"" of the Complaint.

NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

16. ln response to paragraph ‘“16" of the Coniplaint` the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer
to those statutes for the content thereof

17. ln response to paragraph “1'/'" of the Coniplaint, the Answering Defendants state

that the allegations recited therein require a legal conclusion to which no response is due, and to

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 4 of 16

the extent that said paragraph makes reference to and federal statutes and the July 2015 Order, the
Answering Defendants refer to those statutes and Order for the content thereof
JURISDICTION AND VENUE

18. In response to paragraph "18” of the Complaint, the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer
to those statutes for the content thereof

19. In response to paragraph “19"" of the Complaint, the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer
to those statutes for the content thereof.

DEFENDANTS

20` Adniit the allegations contained in paragraph “20" of the Complaint.

21. Admit the allegations contained in paragraph "21"` of the Complaint.

22. With respect to the allegations contained in paragraph “22” of the Complaint__ the
Answering Defendants state that the allegations recited therein require a legal conclusion to which
no response is due, and to the extent that said paragraph makes reference to the July 2015 Order_
the Answering Defendants refer to the July 2015 Order for the terms and provisions thereof

RELEVANT INDIVIDUAL AND ENTITY

23. With respect to the allegations contained in paragraph "23” of the Complaint, the
Answering Defendants admit that Maryann Grenda Walter Grenda’s wife, Gregory Grenda`s
mother and that she is a resident of Buffalo, New York. The Answering Defendants admit that

Maryann Grenda is currently employed as a receptionist at the Grenda and deny knowledge and

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 5 of 16

information sufficient to form a belief with respect to the truth of the remaining allegations
contained in the paragraph

24. Admit the allegations contained in paragraph “24” of the Complaint.

EM§
I. The Follnation of the Grenda G@gg

25. Deny knowledge and information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph "25” of the Complaint.

26. Adrnit the allegations contained in paragraph “26” of the Complaint.

27. Deny knowledge and information sufficient to form a beliefwith respect to the truth
of the allegations contained in paragraph "27” of the Complaint.

28. Admit the allegations contained in paragraph “28” of the Complaint.

29. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph “29".

30. With respect to the allegations contained in paragraph “30" of the Complaint5 the
Answering Defendants deny that Walter Grenda and Generational Wealth share office space with
Grenda Group and Gregory Grenda and deny knowledge and information sufficient to form a
belief with respect to the truth of the remaining of the allegations contained in the paragraph

II. Walter Grenda Was Associated with Grenda Group
Before the Commission Barred Him.

31. With respect to the allegations contained in paragraph "'31" ol` the Coniplaint, the
Answering Defendants only admit that Grenda Group letter was sent to clients in the first quarter
of 2014, and refer to the text of the letter for the terms and provisions thereof

32. With respect to the allegations contained in paragraph “32” of the Complaint, the

Answering Defendants| deny knowledge or information sufficient to form a belief with respect to

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 6 of 16

the truth of the allegations contained in the paragraph and refer to the text of the March 2014 letter
for the terms and provision thereof

33. With respect to the allegations contained in paragraph “33" of the Complaint, the
Answering Defendants only admit that Grenda Group letter was sent to clients in l\/Iay 2014, and
refer to the text of the letter for the terms and provisions thereof.

34. Deny the allegations contained in paragraph “34” of the Complaint.

IIl. Walter Grenda Was Barred by the Commission.

35. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph "‘35”.

36. With respect to the allegations contained in paragraph "36" of the Complaint, the
Answering Defendants refer to the terms of the July 2015 Order for the terms and provisions
thereof against Walter Grenda and deny knowledge and infoniiation sufficient to form a belief
with respect to the truth of the remaining allegations contained in the paragraph

IV. Walter Grenda Continued to Associate With Grenda Group after the July 2015
Order, with Grenda Group and Gregorv Grenda’s Knowledge and Permission.

37. Deny tlie allegations contained in paragraph “37” of the Complaint.

38. Deny the allegations contained iii paragraph “38"’ ofthe Complaint.

39. Deny the allegations contained in paragraph "39” ofthe Complaint.

40. Deny the allegations contained in paragraph “40"" of the Complaint.

41. Deny knowledge or information sufficient to form a belief with respect to the truth
ofthe allegations contained in paragraph “41".

42. With respect to the allegations contained in paragraph “42" of the Complaint, the
Answering Defendants deny the allegations contained in the paragraph and refer to the text of the

January 17, 2017 email for the terms and provision thereof.

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 7 of 16

43. With respect to the allegations contained in paragraph “43” of the Complaint, the
Answering Defendants deny the allegations contained in the paragraph and refer to the text of the
August 27, 2015 email for the terms and provision thereof
V. Walter Grenc_la Associated with the Firm After the July 2015 Order in Other Wavs.

44. Deny knowledge or information sufficient to form a belief with respect to the truth
ofthe allegations contained in paragraph “44”.

45. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph "'45"’.

46. Deny knowledge or information sufficient to form a belief with respect to the truth
ofthe allegations contained in paragraph “46”.

VI. Grenda Group and Gregory Grenda Aff“irmatively Misrepresented and Failed to
Disclose Walter Grenda’s Bar to the F`irm’s Clients.

47. Deny the allegations contained in paragraph "47" ofthe Complaint.

48. W ith respect to the allegations contained in paragraph "48" of the Complaint, the
Answering Defendants deny the allegations contained in the paragraph and refer to the text of the
Septeniber 2015 and February 2016 emails for the terms and provision thereof

49. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph “49”.

Vll. Grenda Group and Gregory Grenda Affirmatively Misled, and Failed to Disclose
Material Facts to, Clients Regarding Schwab’s Termination ofits Investment
Management Agreement with Grenda Group.

50. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph “50”.

51. Deny knowledge or information sufficient to form a belief with respect to the truth of

the allegations contained in paragraph “51”.

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 8 of 16

52. Deny knowledge or information sufficient to form a belief with respect to the truth
of the allegations contained in paragraph “52”.

53. With respect to the allegations contained in paragraph “53” of the Complaint, the
Answering Defendants admit that, on or about July 26, 2016, Schwab representatives called
Gregory Grenda but deny knowledge or information sufficient to form a belief with respect to the
truth of the remainder of the allegations contained in the paragraph

54. With respect to the allegations contained in paragraph "‘54” of the Complaint, the
Answering Defendants admit that Gregory Grenda confronted Walter Grenda and revoked Walter
Grenda"s permission to use the Grenda Group cell phone number and deny knowledge and
information sufficient to form a belief with respect to the truth of the remaining allegations
contained in the paragraph and further deny that the Aiiswering Defendants continued to permit
Walter Grenda and Generational Wealth to use Grenda Group offices even after Gregory Grenda
learned of Walter Grenda’s alleged impersonated calls to Schwab.

55. With respect to the allegations contained in paragraph “55” of the Complaint, the
Answering Defendants admit that Schwab faxed a termination letter to the Grenda Group and refer
to the text of the August 15_, 2016 correspondence for the terms and provision thereof and deny
knowledge and information sufficient to form a belief with respect to the truth of the remaining
allegations contained in the paragraph

56. With respect to the allegations contained in paragraph "56" of the Complaint, the
Answering Defendants admit that Gregory Grenda sent a letter via email to Grenda Group clients
on August 16, 2016, refer to the text of the August 16, 2016 emailed letter for the terms and
provisions thereof The Answering Defendants deny that Gregory Grenda knew, or recklessly

disregarded, that his statements in the August 16, 2016 emailed letter were misleading and deny

Case 1:18-cv-00954-CCR Document 14 Filed 11/05/18 Page 9 of 16

knowledge and information sufficient to form a belief with respect to the truth of the remaining
allegations contained in the paragraph

57. With respect to the allegations contained iri paragraph “5?” of the Complaint, the
Answering Defendants deny that Gregory Grenda knowingly, or at a minimum recklessly,
continued to misrepresent the facts surrounding the Termination Letter to clients and deny
knowledge and information sufficient to form a belief with respect to the truth of the remaining
allegations contained in the paragraph

58. With respect to the allegations contained in paragraph “58” of the Complaint, the
Answering Defendants deny that Gregory Grenda knew, or recklessly disregarded, statements in
an Augiist 18, 2016 email were false, refer to the text of the August 18, 2018 email for the terms
and provisions thereof and further deny knowledge and information sufficient to form a belief
with respect to the truth of the remaining allegations contained in the paragraph

59. With respect to the allegations contained in paragraph “59"' of the Complaint, the
Answering Defendants deny that Gregory Grenda`s August 23, 2016 email was false, misleading
or sent with reckless disregard refer to the text of the August 23, 2016 email for the terms and
provision thereof and deny knowledge and information sufficient to form a belief with respect to
the truth of the remaining allegations contained in the paragraph

60. With respect to the allegations contained in paragraph “60” of the Complaint, the
Answering Defendants deny that the August 23_ 2016 email referred to was false, misleading or
sent with reckless disregard, refer to the text of that August 23, 2016 email for the terms and
provision thereof and deny knowledge and information sufficient to form a belief with respect to
the truth of the remaining allegations contained in the paragraph

61. Deny of the allegations contained in paragraph "`61” of the Complaint.
l

Case 1:18-cV-00954-CCR Document 14 Filed 11/05/18 Page 10 of 16

FIRST CLAIM FOR RELIEF
Violation of Section 203(1`) of the Advisors Act
(All Defendants)

62. The Answering Defendants hereby repeat and reallege each and every answer to
the allegations set forth in paragraphs “l ” through "'61"’ of the Complaint with the same force and
effect as if herein set forth at length in answer to the allegations set forth in paragraph "62" of the
Complaint.

63. ln response to paragraph "63” of the Complaint, the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer
to those statutes for the content thereof.

64. Deny the allegations contained iri paragraph “64" of the Complaint.

65. Deny the allegations contained in paragraph “65” of the Complaint.

66. Deny the allegations contained in paragraph “66” of the Complaint.

SEC()ND CLA[M FOR RELIEF
ln the Alternative, Aiding and Abetting Grenda Group’s Violations of
Section 203(1`) of the Advisors Act
(Gregory Grenda)

67. The Answering Defendants hereby repeat and reallege each and every answer to
the allegations set forth in paragraphs “l " through "`66" of the Complaint with the same force and
effect as if herein set forth at length in answer to the allegations set forth in paragraph "67" of tlie
Complaint.

68. In response to paragraph “68" of the Complaint, the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to

the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer

to those statutes for the content thereof.

Case 1:18-cV-00954-CCR Document 14 Filed 11/05/18 Page 11 of 16

69. Deny the allegations contained in paragraph “69” of the Complaint.

70. Deny the allegations contained in paragraph “70” of the Complaint.

71. Deny the allegations contained in paragraph “71 ” of the Complaint.

THIRD CLAIM FOR RELIEF
Violation of Section 206(1) of the Advisors Act
(Grenda Group and Gregory Grenda)

72. The Answering Defendants hereby repeat and reallege each and every answer to
the allegations set forth iii paragraphs “l ” through “71” of the Complaint with the same force and
effect as if herein set forth at length in answer to the allegations set forth in paragraph "`72"’ of the
Complaint.

73. ln response to paragraph “73” of the Complaint, the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer
to those statutes for the content thereof

74. Deny the allegations contained in paragraph “74” of the Complaint.

75. Deny the allegations contained in paragraph "75” ofthe Complaint.

76. Deny the allegations contained in paragraph “76"' ofthe Complaint.

FOURTH CLAIM FOR RELIEF
Violations of Section 206(2) of the Advisors Act
(Grenda Group and Gregory Grenda)

77. The Answering Defendants hereby repeat and reallege each and every answer to

the allegations set forth in paragraphs "1" through “76” of the Complaint with the same force and

effect as if herein set forth at length in answer to the allegations set forth in paragraph "77” of the

Complaint.

Case 1:18-cV-00954-CCR Document 14 Filed 11/05/18 Page 12 of 16

78. in response to paragraph “78” of the Complaint, the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer
to those statutes for the content thereof.

79. Deny the allegations contained in paragraph “79"' of the Complaint.

80. Deny the allegations contained in paragraph "80"' of the Complaint.

8 l. Deny the allegations contained in paragraph “8 l ” of the Complaint.

FlFTH CLAIM FOR RELIEF
Aiding and Abetting Grenda Group’s and Gregory Grenda’s
Violation of Section 206(1) and 206(2) of` the Advisors Act
(Walter Grenda)

82. The Answering Defendants hereby repeat and reallege each and every answer to
the allegations set forth in paragraphs “l ” through “81” of the Complaint with the same force and
effect as if herein set forth at length in answer to the allegations set forth in paragraph “82"’ of the
Complaint.

83. lii response to paragraph “83"’ of the Complaint, the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes, the Answering Defendants refer
to those statutes for the content thereof

84. Deny the allegations contained in paragraph “84” ofthe Complaint.

85. Deny the allegations contained in paragraph "85"" ofthe Complaint.

86. Deny the allegations contained in paragraph "86” of the Complaint.

Case 1:18-cV-00954-CCR Document 14 Filed 11/05/18 Page 13 of 16

SIXTH CLAIM FOR RELIEF
In the Alternative, Aiding and Abetting Grenda Group’s
Violations of Section 206(1) and 206(2) of the Advisors Act
(Gregory Grenda)
87. The Answering Defendants hereby repeat and reallege each and every answer to

€L'l‘)?

the allegations set forth in paragraphs through “86"" of the Complaint with the same force and
effect as if herein set forth at length in answer to the allegations set forth in paragraph “87” of the
Complaint.

88. ln response to paragraph “88"' of the Complaint._ the Answering Defendants state
that the allegations recited therein require a legal conclusion to which no response is due, and to
the extent that said paragraph makes reference to federal statutes. the Answering Defendants refer
to those statutes for the content thereof

89. Deny the allegations contained in paragraph "89" of the Complaint.

90. Deny the allegations contained in paragraph "90" of the Complaint.

91. Deny the allegations contained in paragraph "91" of the Complaint.

RESIDUAL DENIAL

92. The Answering Defendants hereby deny any and all allegations in the Complaint

that are not otherwise explicitly answered in paragraphs "1"' through “91” of this Answer.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE
93. Plaintiff"s Complaint fails to state a claim, in whole or in part. upon which relief
may be granted
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
94. Plaintiff fails to plead allegations of securities fraud with the requisite level of

specificity.

Case 1:18-cV-00954-CCR Document 14 Filed 11/05/18 Page 14 of 16

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

 

95. Plaintiff fails to allege that the Answering Defendants had knowledge of the alleged
improper conduct.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
96. Plaintiff"s Complaint is barred, in whole or in part, by the applicable statutes of
limitations and/or the doctrines of estoppel, waiver, unclean hands and/or laches.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
97. Plaintiff`s Complaint fails as a matter of` law because the statements on which the
claims are based did not contain untrue material facts, were statements of opinion, belief,
expectations, and judgment, not statement of material fact, and/or did not omit to state a material
fact necessary in order to make the statements made, in light of the circumstances under which
they were made, not misleading
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
99. The statements alleged in the Complaint to have been made (or omitted), if any
were in fact made (or omitted), had a basis in fact or a reasonable basis.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
100. Any alleged manipulative conduct supposedly undertaken by the Answering
Defendants was undertaken inadvertently and/or was undertaken wholly without scienter.
AS AND FOR AN ElGHTH A_FFlRl\/IATIVE DEFENSE
101. The Answering Defendants’ acts, representations or omissions as alleged in the
Complaint, to the extent they were made at allr were made in good faith, honestly, and not

maliciously Each of the acts, representations, or omissions alleged in the Complaint to be false,

Case 1:18-cV-00954-CCR Document 14 Filed 11/05/18 Page 15 of 16

misleading or manipulative, if made, which they were not, where made innocently and without
knowledge of their purported falsity or manipulative effect.
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
102. Any alleged harm, if caused, was not proximately caused by the Answering
Defendants.
AS AND FOR A TENTH AFFlRMATIVE DEFENSE
103. Plaintiff' s claim for injunctive relief is barred because there has been no violation
ofthe Securities Act or the Exchange Act.
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE
104. Plaintiff seeks a monetary penalty in excess of the statutory limit.

AS AND FOR A TWELFTH AFFIRl\/IATIVE DEFENSE

105. The relief sought by plaintiff is not authorized by applicable law.

AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

106. The Answering Defendants reserve the right to add any additional defenses that

subsequently become apparent and available during the course of this action.

The Answering Defendants may have other affirmative defenses against plaintiff and
therefore reserve all rights to assert such defenses as such defenses become apparent or available

to them during pre-trial proceedings in this action.

DEMAND FOR JURY TRIAL

107. Pursuant to Federal Rule of Civil Proeedure 38(b), the Answering Defendants

hereby demand a trial by jury on all issues so triable.

Case 1:18-cV-00954-CCR Document 14 Filed 11/05/18 Page 16 of 16

WHEREFORE, the Answering Defendants respectfully request that this Court:
(a) dismiss Plaintiff s complaint in its entirety, with prejudice;

(b) enter judgment in favor of the Answering Defendants against Plaintiff with respect
to all causes of action in the Complaint;

(c) award the Answering Defendants the costs, including attorneys’ fees and
disbursements, incurred as a result of this litigations; and

(d) award the Answering Defendants such other and further relief as to this Court may
seem just and proper.

DATED: November 5, 2018

JOSEPH G. MAKOWSKI, LLC

By: /s/ Joseph G. Makowski
Joseph G. Makowski, Esq.
Attorneyfor Defendants
Grenda Group. LLC and
Gregory Grenda
Office and Post Office Address
448 Delaware Averiue
Buffalo, New York 14202
Telephone: (716) 881-1890
Facsimile: (716) 551-0828

E-mail: jmakowski@aol.coni

TO: Marc P. Berger, Esq.
Sanjay Wadhaw, Esq.
Haimavathi V. Marlier, Esq.
Kimberly A. Yuhas` Esq.
U.S. Securities and Exchange Commission
Arrorneysjiir Plaintiff
New York Regional Office
200 Vesey Street, Suite 400
New York, New York 10281-1022
Telephone: (212) 336-1055 (l\/Iarlier)
Email: inarlierh@sec.vov (l\/larlier)

 

